DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed on 05/24/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) filed 05/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Status of Claims
Claims 1, 3, and 5-7 are under examination. 
Claims 2 and 4 are cancelled.
Priority
The present application claims the benefit of priority to U.S. Non-provisional application 14/950,858, filed November 24, 2015.
Withdrawn Rejections
The rejection of claims 1, 3 and 5-7 under 35 U.S.C. 103(a) as being unpatentable over Baran et al. (PLoS Computational Biology, 2012, Vol. 8,   Issue 2, e1002373, pp.1-11) is withdrawn in view of applicant’s amendments. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Analysis 
Applying the Revised Guidance to the claimed invention, the examiner has determined that the instantly rejected claims are directed to patent-ineligible subject matter. Because the same issues are present in each of the claims, the examiner has focused his consideration on representative claim 1. The same analysis applied to the representative claim(s) also applies to the other rejected claims. 
A. Guidance Step 2A, Prong 1

 performing processor system operations configured to process data of an environmental sample taken from a microbial community to determine an expected level of at least one element in the environmental sample…wherein processing the data of the environmental sample includes the identification of errors that have been introduced by the sample analysis system to the data of the environmental sample; wherein the processor system operations comprise: 
identifying error data of the data of observed levels of the at least one element, wherein the error data comprises properties of a relationship between the data of observed 2Docket No. YOR920150786US3 levels of the at least one element in the environmental sample and the estimate of actual data of the at least one element; wherein identifying the error data comprises running a computer simulation that creates a model of the sample analysis system by generating a joint distribution configured to, through modeling the sample analysis system, identify the properties of the relationship between the data of the observed levels of the at least one element in the environmental sample and the estimate of actual data of the at least one element; wherein the joint distribution comprises a plot of the relationship between the data of the observed levels of the at least one element in the environmental sample and the estimate of actual data of the at least one element in the environmental sample; and determining the expected level of the at least one element in the environmental sample based at least in part on an analysis of the properties of the relationship between the data of the observed levels of the at least one element in the environmental sample and the estimate of actual data of the at least one element in the environmental sample.

Additionally, the determining step is not limited to any particular operations and therefore broadly encompasses comparing numbers. As such, this is an act that can be reasonably performed by the human mind of a scientist or engineer and falls within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). The recitation of a computer system in this claim does not negate the mental nature of these limitations because the claim here merely uses it as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Contrast this with Example 38, of the 2019 Revised Patent Subject Matter Eligibility Guidance, which requires generating a normally distributed first random value for each circuit element using a pseudo random number generator. Thus, there can be little doubt that the above analysis steps encompass an abstract idea. [Step 2A, Prong 1: YES].
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that   Besides the abstract idea, the claim(s) recite the following additional steps/elements:
receiving, from the sample analysis system, the data of the environmental sample taken from the microbial community…;  receiving an estimate of actual data of the at least one element in the environmental sample; 
In this case, the receiving steps merely obtain data for use by the abstract idea, i.e. routine data collection. Therefore, these steps amount to insignificant extra-solution activity and are not indicative of integration into a practical application. See MPEP 2106.05(g). 
With regards to the sample processor and sample analysis system, these features are generically recited and not positively recited such that they are clearly part of the active method steps. As such, they are viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Even when viewed in combination, the additional elements in this claim do no more than automate the abstract idea that a practitioner would perform (e.g., analyzing data) using the computer processor as a tool, i.e. the entire invention can be performed using a laptop with access to the required data. Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO]
 
C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the receiving step amounts to nothing more than receiving data from a sample processor which is insignificant extra-solution activity, even upon reconsideration, and does not amount to significantly more. The examiner takes official notice that methods for receiving data from a sample processor and/or sample analysis 
With regards to the claimed sample analysis system, as explained with respect to Step 2A Prong Two, this feature is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements represent insignificant extra-solution activity and mere instructions to apply an exception, which cannot provide an inventive concept [Step 2B: NO]. The claim is not eligible. 
Dependent Claims
Dependent claims 3 and 5-7 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. 
With regards to claims 3, 5, and 6, these claims add additional specificity to the abstract idea (e.g. performing simulation operations, comparing simulations,  determining confidence intervals, sequencing protocols, bioinformatics pipelines) and therefore encompass a mental process at a minimum, and perhaps a mathematical relationship as well, for reasons discussed above. As such, the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception, i.e. it is still directed to mathematical concepts and/or algorithmic subject matter. With regards to claim 7, this claim further limits the sample analysis system to comprise a sequencer and a bioinformatics pipeline. In this case, the sequencer performs the act of sequencing to obtain sequence data which amounts to insignificant extra-solution activity that is not indicative of integration into a practical application. See MPEP 2106.05(g). The bioinformatics pipeline, on the other hand, amounts to features interpreted as instructions (performed by a computer) for analyzing data, which can be performed algorithmically or by the human mind. The Specification 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50). 
Response to Arguments
Applicant’s arguments, filed 05/24/2021, have been fully considered but are not persuasive for the following reasons.
Applicant argues that the claimed invention, as amended, results in the integration of the judicial exception into a practical application, namely eliminating errors introduced by an error prone sample analysis system. In response, while the amended claims now recite a step for “identifying error data” (by running a computer simulation that creates a model of the sample analysis system by generating a joint distribution), this step is notably part of the judicial exception and the claimed method as a whole results in determining the expected level of an element in a sample and does not recite a technical improvement in a computer processor but rather uses the computer as a tool to obtain “better data”. On this point, the courts have recently instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). Indeed, it may be that the purpose of the claimed invention to improve the state of the technology for sequencing. Regardless, the guidance to be followed provides examples of when “a judicial exception has not been integrated into a practical application” and one such instance is when the judicial exception “includes instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.” 2019 Eligibility Guidance, 84 Fed. Reg. at 55. In this case, claim 1 is specifically reciting the implementation of the judicial exception on a computer processor, or using the computer as a tool to perform the abstract idea. Furthermore, the focus of the claims is not an improved computer but on the improved mathematical analysis (i.e. the judicial exception) in order to generate “better data”. As such, it is well established that the inventive concept necessary at step two of the Mayo/Alice analysis cannot be furnished by the abstract idea (or law of nature) McRO decision, for example, where the ultimate product produced was a synchronized computer animation that was itself the transformative use, the result of the presently claimed method is information itself, without being directed to any particular use of that information. See also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“[Merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes.”). For at least these reasons, the rejection is maintained. 
Withdrawn Rejections

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 are also rejected due to said dependency. 
Amended claim 1 now recites “performing processor system operations configured to process data of an environmental sample taken from a microbial community to determine an expected level of at least one element in the environmental sample, wherein the expected level of the at least one element in the environmental sample is unknown prior to completion of the processor system operations, wherein the element includes a microbial species, wherein the data of the environmental sample is generated by a sample analysis system, wherein the sample analysis system is configured to perform computer-aided analysis of the constituent components of the environmental sample, wherein processing the data of the environmental sample includes the identification of errors that have been introduced by the sample analysis system to the data of the environmental sample; wherein the processor system operations comprise…”. It is unclear what limiting effect(s) is/are intended by the above italicized phrase, which confusingly includes a combination of intended use recitations (e.g. configured to process data…to determine an expected level) and “wherein” clauses directed to the nature of the data, per se, that have no limiting effect on any functional aspect of the claimed ‘performing’ step and do not relied upon in any of the subsequent method steps. Clarification is requested. For purposes of applying the prior art, this limitation is being treated a as product-by-process type limitations and therefore has no limiting effect on the method as claimed. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1, 3, 5-7 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 and 15-20 of US copending Application No. 14950858. Although the conflicting claims are not identical, they are not patentably distinct from each for the following reasons:
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Therefore, above instant claim(s) is/are anticipated by the narrower reference claims, discussed above, of the co-pending application. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive for the following reasons. Applicant’s request that the double patenting rejections be held in abeyance is denied, as applicant has not argued the merits of these rejections and no terminal disclaimer(s) in compliance with 37 C.F.R. 1.321 (c) have been filed to overcome these rejections, as required by 37 C.F.R. 1.130(b). 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619